ICJ_116_ArmedActivities_COD_UGA_2016-12-06_ORD_01_NA_00_FR.txt.           COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


          ACTIVITÉS ARMÉES
     SUR LE TERRITOIRE DU CONGO
(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)


        ORDONNANCE DU 6 DÉCEMBRE 2016




                 2016
          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


         ARMED ACTIVITIES
  ON THE TERRITORY OF THE CONGO
 (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)


           ORDER OF 6 DECEMBER 2016

                        Mode officiel de citation :
               Activités armées sur le territoire du Congo
            (République démocratique du Congo c. Ouganda),
       ordonnance du 6 décembre 2016, C.I.J. Recueil 2016, p. 1135




                            Official citation :
             Armed Activities on the Territory of the Congo
            (Democratic Republic of the Congo v. Uganda),
         Order of 6 December 2016, I.C.J. Reports 2016, p. 1135




                                                            1108
                                             No de vente:
ISSN 0074-4441                               Sales number
ISBN 978-92-1-157303-9

                                  6 DÉCEMBRE 2016

                                   ORDONNANCE




              ACTIVITÉS ARMÉES
         SUR LE TERRITOIRE DU CONGO
(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




               ARMED ACTIVITIES
        ON THE TERRITORY OF THE CONGO
 (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




                                  6 DECEMBER 2016

                                        ORDER

               1135 	




                              COUR INTERNATIONALE DE JUSTICE


    2016
                                              ANNÉE 2016
6 décembre
Rôle général                                 6 décembre 2016
   no 116


                               ACTIVITÉS ARMÉES
                          SUR LE TERRITOIRE DU CONGO
                   (RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. OUGANDA)




                                            ORDONNANCE


               Présents : M. Abraham, président ; M. Yusuf, vice‑président ;
                           MM. Owada, Bennouna, Cançado Trindade, Greenwood,
                           Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                           MM. Bhandari, Robinson, Crawford, Gevorgian, juges ;
                           M. Couvreur, greffier.


                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu l’article 48 du Statut de la Cour et les articles 31, 44, paragraphe 1,
               et 48 de son Règlement,
                  Vu l’ordonnance du 11 avril 2016, par laquelle la Cour a reporté au
               28 septembre 2016 la date d’expiration du délai pour le dépôt, par la
               République démocratique du Congo, d’un mémoire portant sur les répa-
               rations qu’elle estime lui être dues par la République de l’Ouganda et
               pour le dépôt, par la République de l’Ouganda, d’un mémoire portant sur
               les réparations qu’elle estime lui être dues par la République démocra-
               tique du Congo,
                  Vu les mémoires dûment déposés par la République démocratique du
               Congo et la République de l’Ouganda dans le délai ainsi prorogé ;


               4

1136 	           activités armées (ordonnance 6 XII 16)

  Considérant que, au cours d’une réunion que le président de la Cour a
tenue le 22 novembre 2016 avec les agents des Parties, le coagent de la
République démocratique du Congo a suggéré qu’un délai maximal de
douze mois soit fixé pour la préparation des contre‑mémoires des Parties ;
que l’agent de la République de l’Ouganda, se référant à la période de
quatorze mois dont la République démocratique du Congo avait disposé
pour la préparation de son mémoire, ainsi qu’à la nécessité pour elle de
procéder à la traduction de cette pièce de procédure très volumineuse, a
sollicité un délai de seize mois pour la préparation du contre‑mémoire de
son gouvernement ; et que le coagent de la République démocratique du
Congo, tout en rappelant qu’il s’était écoulé près de onze ans depuis le
prononcé de l’arrêt du 19 décembre 2005 et que les victimes étaient depuis
lors dans l’attente, a indiqué qu’il s’en remettait à la décision de la Cour ;

  Compte tenu des vues des Parties, et consciente de la nécessité de sta-
tuer sur la question des réparations sans retard excessif,
  Fixe au 6 février 2018 la date d’expiration du délai pour le dépôt, par
chaque Partie, d’un contre-­mémoire répondant aux demandes présentées
par l’autre Partie dans son mémoire ;
    Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le six décembre deux mille seize, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de la République démocratique du
Congo et au Gouvernement de la République de l’Ouganda.


                                                       Le président,
                                             (Signé) Ronny Abraham.
              Le greffier,
(Signé) Philippe Couvreur.



  M. le juge Cançado Trindade joint à l’ordonnance l’exposé de son
opinion individuelle.

 (Paraphé) R.A.
(Paraphé) Ph.C.




5

